 In the Matter of THE CLARK THREAD COMPANY, EMPLOYERandTEx-TILEWORKERS UNION OF AMERICA, C. I. 0., PETITIONER'Case' No. '10-RC-19'.Decided "September 9, 1948DECISIONAND'DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing offi-cer of the National Labor Relations Board.The hearing officer's rul-ings made at,the hearing are free from prejudicial error and are herebyaffirmed.I --Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection,withthis case to a three-man panel consisting of the undersigned BoardMembers.*--,.Upon the' entire record in this case, the Board finds:,1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner, and the United Textile Workers of America,affiliatedwith the American Federation of Labor, herein called theIntervenor, are labor organizations, claiming to represent employes ofthe Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit:The Petitioner and the Intervenor seek a unit composed of all theproduction and maintenance employees at the Employer's Albany,Georgia, plant, including employees of the Stowell-MacGregor Cor-poration, but excluding office and clerical employees, gatemen, guards,professional employees, foremen, foreladies, and other supervisors, asdefined in the Act.Except for the employees of the Stowell-Mac-Gregor Corporation, plant clericals and gatemen, the Employer*Chairman Herzog and Members Houston and Reynolds.79 N. L. It. B. No. 71.542 THE CLARK THREAD COMPANY543agrees that the categories of employees sought by the Petitioner and theIntervenor are ' appropriate, but contends that the unit should be amulti-plant one, embracing the employees of the Employer's plants atPelham and Thomasville, Georgia.The Albany plant contains the Employer's principal offices.Atthis plant, the Employer controls all purchasing, and exercises a cen-tralized control over the several operations of its two other plants,under the over-all supervision of a vice president. It further appearsthat the Pelham and Thomasville plants produce yarn in the grey, andtheir entire production is sent to the Albany plant in which it is fin-ished, and put in salable form.The Albany plant, moreover, shipsall the Employer's finished goods, keeps the records, and prepares thepay rolls for the Employer's two other plants. It would thus appearthat the unit, in scope, may be one which includes employees at allthree plants of the Employer.There are factors, however, which would justify a unit confined tothe employees of the Albany plant, apart from the employees in theEmployer's other two plants.Thus, the Thomasville and Pelhamplants are approximately 55 and 20 miles distant respectively fromthe Albany plant; interchange or transfers of employees between theAlbany and the other two plants is rather infrequent; and the em-ployees at each plant have little contact with each other.Althoughthere exists centralized control, the Employer has a separate super-visory staff in each plant, and the hiring and discharging of employeesis effected locally for each plant. In view of the foregoing, and thefact that there is no history of collective bargaining on either a multi-plant or single-plant basis, we are persuaded that a unit confined tothe employees of the Employer's Albany, Georgia, plant is appro-priate.11Stowell-MacGregor Employees:The Stowell-MacGregor Corpora-tion is a separate corporate entity.On this basis, the Employer con-tends that the employees of this corporation should not be includedin the unit sought.The employees of Stowell-MacGregor, Corpora-tion are engaged in the manufacturing of spools, and its entire pro-duction is used by the Employer. The records further disclose that :(1) the Stowell-MacGregor Corporation. plant is located on the Em-ployer's property, adjacent to the Employer's Albany plant;' (2) itsemployees are paid by the Employer; and (3) its records are kept inthe office of the Employer.However, in the absence of any affirma-tive evidence of common control of the labor relations policies of thesetwo entities, we believe that.the Stowell-MacGregor Corporation andMatter of Burgess Battery Company,76 N. L. R. B.820;Matter of Seminole Manufac-turing Company,74 N. LR. B. 1090. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Employer do not constitute a single employer within themeaning,of Section 2 (2) of the Act.Accordingly, we shall exclude theseemployees.Plant Clericals:The Employer has a number of employees who workas shipping clerks, receiving clerks, storage clerks, production clerksand timekeepers.They work in close proximity to the productionworkers,and have interests more closely related to those employeesworking in the plant than those of the office clerical employees. Inaccordance with our usual practice,2 we shall include them as plantclericals in the unit hereinafter found appropriate.Gatemen:The Employer has two day gatemen -whose duties areto check the identification badges of employees, and otherwise checkpersons entering or leaving the plant.Under these circumstances, wefind, contrary to the Employer's contention, that these two employeesare guards within the meaning of the Act.3Accordingly, we shallexclude them.We find that all production and maintenance employees at theEmployer's Albany, Georgia, plant, including plant clericals, butexcluding employees of the Pelham and Thomasville plants, employeesof the Stowell-MacGregor Corporation, office and clerical employees,gatemen, guards, professional employees, foremen, foreladies, andother supervisors, as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.DIRECTION OF ELECTION 4As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the directionand supervision of the Regional Director for the Region in wfiichthis case was heard, and subject to Sections 203.61 and 203.62 of Na-tional Labor Relations Board Rules and Regulations-Series 5, amongthe employees in the unit found appropriate in paragraph numbered4, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employees'who did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding those employees2Matter of H & H Manufacturing Company, Inc.,76 N. L.It.B. 459;Matter of MoranShoe Company,77 N. L.R. B. 665.3Matter of C. V. Hill & Company,Inc.,76 N. L R B. 158.*Any participant in the election directed herein may,upon its prompt request to, andapproval thereof by,the Regional Director,have its name removed from the ballot. THE CLARK THREAD COMPANY545who have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also ex-cluding employees on strike who are not entitled to reinstatement, todetermine whether they desire to be represented, for purposes of col-lective bargaining, by Textile Workers Union of America, C. I. 0.,or by United Textile Workers of America, AFL, or by neither.CHAIRMANIIERT,OG took no part in the consideration of the aboveDecisionand Direction of Election.I>